Citation Nr: 0704366	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-20 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 
percent for service-connected idiopathic pericarditis with 
fibrosing mediastinitis.  

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected major depressive disorder.  


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1999 to March 
2004.  

This matter is currently before the Board following a Board 
Remand issued in October 2005.  This matter was originally on 
appeal on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

Although the veteran requested a Travel Board hearing in his 
June 2005 substantive appeal (VA Form 9) and the issues on 
appeal were previously remanded to satisfy the veteran's 
hearing request, the record reflects that he did not appear 
for the Board hearing scheduled in February 2006 or offer an 
explanation for his absence.  Therefore, the veteran's 
hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2006).  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

A preliminary review of the record reveals that the veteran 
did not receive proper notice regarding the information and 
evidence necessary to substantiate his claims for entitlement 
to higher initial ratings for service-connected idiopathic 
pericarditis with fibrosing mediastinitis and service-
connected major depressive disorder in accordance with the 
VCAA requirements under 38 C.F.R. § 3.159.  Indeed, no VCAA 
notice letter addressing the issues on appeal is contained in 
the claims folder.    

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran appropriate 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In general, 
the VCAA notice should include notice to 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  It should also address 
the element of effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Please obtain any outstanding VA 
medical records from March 3, 2004 to the 
present pertaining to the veteran's 
treatment for his service-connected 
idiopathic pericarditis with fibrosing 
mediastinitis and service-connected major 
depressive disorder and associate them 
with the claims folder.  If no records 
are available, please so state for the 
record.    

3.  After any additional notification or 
development that the RO deems necessary 
is undertaken, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


